                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MATTHEW CATALIN GRAY,                            :
    Plaintiff,                                   :
                                                 :                  CIVIL ACTION
       v.                                        :                  NO. 19-4858
                                                 :
PAUL K. LAGANA, et al.,                          :
     Defendants.                                 :
                                            ORDER

       AND NOW, this 22nd day of January, 2020, upon consideration of Plaintiff Matthew

Catalin Gray’s Motion to Proceed In Forma Pauperis (ECF No. 6) and Amended Complaint (ECF

No. 7), it is hereby ORDERED as follows:

       1. Leave to proceed in forma pauperis is GRANTED pursuant to 28 U.S.C. § 1915.

       2. Matthew Catalin Gray, #126231, shall pay the full filing fee of $350 in installments,
          pursuant to 28 U.S.C. § 1915(b), regardless of the outcome of this case. The Court
          directs the Warden of the Bucks County Correctional Facility or other appropriate
          official to assess an initial filing fee of 20% of the greater of (a) the average monthly
          deposits to Gray’s inmate account; or (b) the average monthly balance in Gray’s inmate
          account for the six-month period immediately preceding the filing of this case. The
          Warden or other appropriate official shall calculate, collect, and forward the initial
          payment assessed pursuant to this Order to the Court with a reference to the docket
          number for this case. In each succeeding month when the amount in Gray’s inmate trust
          fund account exceeds $10.00, the Warden or other appropriate official shall forward
          payments to the Clerk of Court equaling 20% of the preceding month’s income credited
          to Gray’s inmate account until the fees are paid. Each payment shall refer to the docket
          number for this case.

       3. The Clerk of Court shall SEND a copy of this Order to the Warden of the Bucks County
          Correctional Facility.

       4. The Amended Complaint is DEEMED filed.

       5. The Clerk of Court is DIRECTED to AMEND the caption in this matter to reflect that
          the only Defendant named in the Amended Complaint is the Philadelphia Prison
          System.

       6. Paul K. Lagana is TERMINATED as a Defendant in this action because the Amended
          Complaint contains no claim against him.



                                           Page 1 of 2
7. The Complaint is DISMISSED WITHOUT PREJUDICE for failure to state a claim
   pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii), for the reasons in the Court’s Memorandum
   accompanying this Order.

8. Gray is given leave to file a second amended complaint within thirty (30) days of the
   date of this Order in the event he can state a plausible basis for a claim against an
   appropriate defendant. The second amended complaint shall be a complete document
   that: (1) does not rely on the initial Complaint or the Amended Complaint or other
   papers filed in this case to state a claim; (2) contains a short plain statement of the
   claims Gray seeks to pursue showing that he is entitled to relief; and (3) does not rely
   on attachments. When drafting his second amended complaint, Gray should be mindful
   of the Court’s reasons for dismissing his Amended Complaint. Upon the filing of any
   second amended complaint, the Clerk of Court shall not make service until so
   ORDERED by the Court.

9. The Clerk of Court is DIRECTED to furnish Gray with a blank copy of this Court’s
   current standard form to be used by a self-represented litigant filing a civil action
   bearing the above-captioned civil action number.

10. If Gray fails to file a second amended complaint in accordance with this Order, his case
    may be dismissed without further notice for failure to prosecute.




                                                     BY THE COURT:




                                                     /s/ C. Darnell Jones, II
                                                     C. DARNELL JONES, II           J.




                                    Page 2 of 2
